*199The following' opinion was filed March 11, 1924:
Per Curiam
(on rehearing). The defendant contended that the appellant property owners waived their right to appeal by reason of the fact that under protest they paid in to the circuit court the amount decreed by the court and entered judgment for costs therein against defendant, the argument being that the plaintiffs, by thus accepting the benefits of the judgment, waived their right to appeal from ¿he judgments. It was the contention of the plaintiffs that the special assessment was levied without authority of law and was therefore invalid, and upon that contention the plaintiffs prevailed in this court.
' Despite the argument of counsel to the contrary, we think this case is ruled by Grand Rapids v. Bogoger, 141 Wis. 530, 124 N. W. 659. Payment of the assessment as decreed by the court cannot be held to be an acceptance of a benefit. While the plaintiffs were in form plaintiffs and the city defendant, the relation was in substance exactly reversed. The defendant claimed the right to compel'payment by the plaintiffs of a certain sum of money. That claim was resisted by the plaintiffs and judgment was rendered in form in favor of the plaintiffs, but in point of fact against them in the sense that the claim of the city was to that extent confirmed. Payment of the amount thus ■ determined by the court is not the acceptance of a benefit which precludes the right of the plaintiff to appeal. Hixon v. Oneida Co. 82 Wis. 515, 52 N. W. 445.
The motion for a rehearing is denied, with $25 costs.